Order entered June 8, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00980-CR

                   FREDDIE GOINES BEVERLY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 19-90211-422-F

                                   ORDER

      Before the Court is the State’s June6, 2022 second motion for an extension

of time to file its brief. We GRANT the motion and ORDER the State’s brief due

by July 6, 2022.

      We DIRECT the Clerk to set this case at issue.

                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE